EXHIBIT 10.34

 

AMENDMENT NUMBER TWO AND WAIVER

 

AMENDMENT NUMBER TWO AND WAIVER dated as of May 12, 2005 (the “Second
Amendment”) to the Loan and Security Agreement, dated as of April 18, 2003, by
and between Shoe Pavilion Corporation (the “Borrower”) and Wells Fargo Retail
Finance, LLC, a Delaware limited liability company (in such capacity, the
“Lender”), as amended by that Amendment Number One dated as of September 24,
2004 (as further amended from time to time, the “Loan Agreement”). All
capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Loan Agreement.

 

The Borrower has requested that the Lender waiver the Event of Default that
exists pursuant to Section 8.2(b) of the Loan Agreement as a consequence of the
Borrower’s failure to furnish the Lender with Projections on or before January
31, 2005 in accordance with Section 6.3(c) of the Loan Agreement. The Lender is
prepared to agree to the Borrower’s request on the terms and conditions
contained herein.

 

In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, each of the
undersigned hereby agree as follows:

 

1. Waiver. The Lender hereby waives any Event of Default that exists pursuant to
Section 8.2(b) of the Loan Agreement as a consequence of the Borrower’s failure
to furnish the Lender with Projections on or before January 31, 2005 in
accordance with Section 6.3(c) of the Loan Agreement, and Lender hereby extends
the time in which the Borrower shall have to furnish the Lender with such
Projections to May 23, 2005.

 

2. Amendment. Section 12 is amended to reflect a change in the notice address of
counsel to the Lender by deleting the reference to “Paul, Hastings, Janofsky &
Walker LLP” and substituting therefor the following:

 

“Brown Rudnick Berlack Israels LLP

One Financial Place, 18th Floor

Boston, MA 02111

Attention: Peter J. Antoszyk, Esq.

Phone: (617) 856-8513

Fax: (617) 856-8201”

 

3. Acknowledgement of Obligations by Borrower. Borrower confirms and agrees that
(a) all representations and warranties contained in the Loan Agreement and in
the other Loan Documents, after giving effect to this Second Amendment, are on
the date hereof true and correct in all material respects, and (b) it is
unconditionally liable for the punctual and full payment of all Obligations now
due and owing under the Loan Agreement and other Loan Documents, including,
without limitation, all reasonable charges, fees, expenses and costs (including
attorneys’ fees and



--------------------------------------------------------------------------------

expenses) under the Loan Documents, and that Borrower has no defenses,
counterclaims or setoffs with respect to full, complete and timely payment of
all such Obligations.

 

4. Ratification of Financing. The Borrower confirms that the Loan Agreement and
the Loan Documents remain in full force and effect without amendment or
modification of any kind, except for the amendments explicitly set forth herein.
This Second Amendment shall be deemed to be one of the Loan Documents and,
together with the other Loan Documents, constitute the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
dealings, correspondence, conversations or communications between the parties
with respect to the subject matter hereof. This Second Amendment shall be
considered a Loan Document and, without in any way limiting the application of
other provisions of the Loan Agreement, this Second Amendment shall governed by
the provisions of Sections 13, 15 and 16 of the Loan Agreement. No further
amendment to the Loan Agreement shall be made except by a writing signed by all
parties to the Loan Agreement.

 

5. Counterparts. This Second Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original hereof and
submissible into evidence and all of which together shall be deemed to be a
single instrument. In making proof of this Second Amendment, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto. Delivery of an executed counterpart of this Second
Amendment by telefacsimile or other electronic method of transmission shall have
the same force and effect as delivery of an original executed counterpart of
this Second Amendment.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.

 

WELLS FARGO RETAIL FINANCE, LLC

(Lender)

By:  

/s/ Jennifer Cann

   

Name: Jennifer Cann

   

Title: Vice President

 

BORROWER:

SHOE PAVILION CORPORATION

By:  

/s/ John D. Hellmann

   

Name: John D. Hellmann

   

Title: Vice President

 

Signature Page to Second Amendment